DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a presenting unit, in claim 9.
In the drawings, in figure 6, S603 request for estimation, S606 transmission of estimation result, S607 request for estimation and S610 transmission of estimation result, in figure 2D, CPU 232, ROM 233, RAM 234, storage device 235, display unit 238, and in figure 3, client terminal 141, data storage unit 321, data transmission unit 322, data reception unit 323 and estimation result display unit 324, and in the associated description in the specification, in paragraphs 0044-0045, 0046-0047, 0092-0093, 0097, 0099, 0100 and 0103, is/are interpreted to read on: a presenting unit, in claim 9.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz (Reg. No. 55,027) on 26 July 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 6, after “processor” (first occurrence), insert --of the client terminal--.
In claim 1, line 6, after “processor” (second occurrence), insert --of the client terminal--.
In claim 1, line 10, before “estimation result”, change “the” to --an--.
In claim 1, line 14, after “processor” (first occurrence), insert --of the estimation apparatus--.
In claim 1, line 14, after “processor” (second occurrence), insert --of the estimation apparatus--.
In claim 1, line 21, before “estimation result”, change “an” to --the--.

In claim 8, line 3, after “animals”, delete “shown therein”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the closest prior art of record, namely, Klein et al. (US 2019/0166801 A1) discloses a client terminal (see par 37, “computer” and/or see fig. 1B “132” and see par 21, “control unit 132”) included in a system (see figures 1A-1B and fig. 5, see par 35 “systems”) including an estimation apparatus (see figs 1B and 5) configured to perform estimation by inputting acquired data about a domesticated animal (see figure 5, 502, 504, 506, see par 17, weighting station device estimates a weight of an animal and processor obtains plurality of digital images of the animal from the camera, estimates the weight, from a model relating the dimension of the animal to the weight of the animal, see par 21, acquiring a full 3D view of the animal, digital images are obtained and processor forms 3D image of the animal, see par 26, training data 502, 504 and 506 are provided to the processor) to a trained model (see figure 5, trained model 514) generated by performing machine learning (see figure 5, machine leaning 512) based on image data obtained by performing image capturing of domesticated animals (see figure 5, 3D image 502) and collected data about domesticated animals (see breed and age data 504 and environmental and weather data 506) and the client terminal configured to transmit a request for estimation to the estimation apparatus (see par 17, processor determine a dimension of the animal from 3D image and estimates the weight, par 18, determining a weight of the animal 110, par 19 camera obtains plural images of the animal, par 21, determine weight of the animal, par 22 acquiring 3D of the animal, obtains plural images and forms 3D image of the animal, calculate body weight from 3D values and based on a model to estimates the weight), the client terminal comprising: a presenting unit (i.e., processor) configured to determine a weight of an animal 110 (see par 18) the animal can carry a personal identification system on its body, the animal can include RFID chip to identify the animal 110 (see par 18).     
The closest prior art of record, namely, Klein et al. (US 2019/0166801 A1), does not disclose, teach or suggest, a presenting unit configured to transmit a request for estimation together with identification information for identifying a domesticated animal targeted for estimation, receive an estimation result about a domesticated animal identified by the identification information, and present body weight data about the domesticated animal targeted for estimation to a user, as recited in independent claim 9. 

Independent claims 10 and 11 are each directed to a control method for a system, type of claim, and a non-transitory computer-readable storage medium, type of claim, respectively. Independent claims 10 and 11 each recite the same and/or similar claim limitations or features, as recited in the analogous client terminal included in a system of independent claim 9 above. Therefore, independent claims 10 and 11 are, each, respectively, found to be allowable over the closest prior art of record, namely, Klein et al. (US 2019/0166801 A1) mentioned and discussed above, for the same and/or similar reasons, as discussed and mentioned above, in independent claim 9 above.  

Independent claim 1 is directed to a system including an estimation apparatus, type of claim. Independent claim 1 recites the same and/or similar claim limitations or features, as recited in the analogous client terminal included in a system of independent claim 9 above. Therefore, independent claim 1 is found to be allowable over the closest prior art of record, namely, Klein et al. (US 2019/0166801 A1) mentioned and discussed above, for the same and/or similar reasons, as discussed and mentioned above, in independent claim 9 above.

Claims 2-8 are found to be allowable because they are dependent on allowable independent claim 1 above.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dumm et al. (US 10,952,410 B2) teaches a system and method for estimating livestock weight. The system can include a computing device and a three-dimensional tag configured to be secured to an animal. One or more images of an animal, including the three-dimensional tag, can be processed to take various measurements of the animal. A scaling factor for the measurements can be based on the three-dimensional tag. After the measurement are calibrated, a weight of the animal can be estimated based on the calibrated measurements (see the abstract).                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677